GUNTHER, Judge.
ITCO petitions this court for a writ of certiorari to review the circuit court’s order dated November 13, 1985, wherein the court denied ITCO’s petition for writ of certiorari. Acting in its appellate capacity, the circuit court reviewed the denial of ITCO’s application for a variance from the Moratorium Variance Board of the Town of Highland Beach.
During the pendency of these appellate proceedings challenging the correctness of the agency action, ITCO has filed a separate action in circuit court against the Town of Highland Beach for inverse condemnation. The two remedies of appeal and inverse condemnation cannot be simultaneously pursued. Janson v. City of St. Augustine, 468 So.2d 329, 330 (Fla. 5th DCA 1985). Thus, ITCO’s right to appeal the agency action through administrative and judicial channels has been extinguished, id., and we deny the writ of certio-rari.
LETTS and GLICKSTEIN, JJ., concur.